DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 09/07/2021.
Claims 1-20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 9, filed 09/07/2021, with respect to the Drawing Objection have been fully considered and are persuasive. The objection of drawing Fig. 9 has been withdrawn. 
Applicant’s arguments, see Page 12, filed 09/07/2021, with respect to the 35 U.S.C. 112(b) rejection of Claim 6 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of Claim 6 has been withdrawn. 
Applicant’s arguments, see Pages 9-11, filed 09/07/2021, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection of Claims 1-20 has been withdrawn. 
Applicant's arguments, see Pages 12-14, filed 09/07/2021, with respect to the 35 U.S.C. 103 rejection of Claims 1-20 have been fully considered but they are not persuasive. 
Office Action alleged that “the ‘timeline 200 of delivery events’ is considered to be the ‘trip state model.’” However, the timeline of Berk is merely an example of “various events that occur when an order is placed by a customer on a merchant timeline 210 and a courier timeline 211,” whereby “the events in the timeline 200 may be tracked.” However, nowhere in the cited portion of Berk is there any discussion of the timeline being a machine learning trip state model that is generated by a machine learning engine, let alone that the machine learning trip state model is generated using location data and motion data comprising inertial measurement unit data as training data. For at least these reasons, Berk fails to teach the generating limitation of claim 1.” Examiner respectfully disagrees because the “timeline 200 of delivery events” can be considered as the “machine learning trip state model” as recited in amended claim 1 since the timeline of Berk is representative of Berk’s predictive model trained via machine learning (see Paragraphs [0155] – [0159] and [0160] - [0172] of Berk discussing the training a predictive machine learning model by evaluating delivery parameters and successive events related to delivery and inferencing outcomes based on such model to determine dispatch/delivery times). Please see “Claim Rejections – 35 USC § 103” below for a further discussion.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: these claims appear to have a typo - "inertia measurement unit data" which should recite as "inertial measurement unit data". Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berk et al. (US PG Pub. No. 2019/0266557 A1; hereinafter "Berk") in view of Guseynov et al. (US PG Pub. No. 2019/0139410 A1; hereinafter "Guseynov").
Regarding Claim 1, Berk teaches a method comprising: receiving, at a network system, location data … from a plurality of mobile devices of a plurality of service providers, the location data … having been generated on the plurality of mobile devices during respective delivery trips … (See “With reference to FIG. 1, shown is an example of a delivery platform system 100 having multiple merchants, couriers, and customers, in accordance with one or more embodiments. In the present example, the delivery platform system 100 provides real-time, on-demand, delivery of perishable goods.” in Paragraph [0044], “System 100 also includes one or more couriers 120, 122, 124, 126, and 128. Such couriers may be on foot, or traveling by vehicle, such as a car, scooter, bicycle, etc. In various embodiments of system 100, one or more couriers may be directed to one or more merchants to receive an order placed by customers and deliver the orders to the customers located at corresponding destinations 130, 132, 134, or 136, which may be residential or commercial addresses.” in Paragraph [0047], and “FIG. 4C depicts an example flow chart of an example process 420 for receiving event updates from a courier device. At 421, a confirmation of order pairing may be received. In some embodiments, the confirmation of order pairing may be an acceptance of the delivery opportunity for the order input by the courier on the courier device. At 423, the location of the courier may be received. In some embodiments, the location of the courier may be tracked and updated in real time. In 
Berk does not explicitly teach; however, Guseynov teaches receiving, at a network system, … motion data from a plurality of mobile devices …, … the motion data having been generated on the plurality of mobile devices …, the motion data comprising inertia[l] measurement unit data (See “According to one aspect, the parking management module 112 (e.g., executing on the server system 110) may be configured to receive an indication of a transportation-behavior change (109) from one or more user devices 102. In some aspects, the indication of transportation-behavior change may be received as a determination made by the user device 102 itself; in other aspects, the received indication of transportation-behavior change may be the raw data from the sensors 104 of the user device (which the parking management module 112 then uses to make such a determination); or some combination of both.” in Paragraph [0054] and “The sensors 104 of the user device are configured to provide sensor data related to the physical motion of the user device 102. Such sensor data may be used to detect the activity or transportation behavior of the user of the user device 102. In some aspects, the sensors 104 may include one or more of an accelerometer, gyroscope, compass, barometer, heart-rate monitor, photo-sensors, and other discrete or integrated electromechanical devices. In some aspects, the sensors 104 may be integrated into the same user device 102 on which the navigation application 108 is running.” in Paragraph [0043] wherein the sensor data  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery time optimization process of Berk to include receiving motion data comprising inertial measurement unit data from a plurality of mobile devices, as taught by Guseynov, in order to obtain more accurate data of the service providers.
Berk also teaches generating, by a machine learning engine of the network system, a machine learning trip state model using the location data … as training data, the machine learning trip state model comprising a sequential model that infers a sequence of temporally-related discrete states (See “With reference to FIG. 2, shown is an example timeline 200 of delivery events associated with real-time on-demand delivery of perishable goods, in accordance with one or more embodiments. Timeline 200 depicts the various events that occur when an order is placed by a customer on a merchant timeline 210 and a courier timeline 211... In various embodiments, the events in timeline 200 may be tracked via transmission between a server system and a client devices associated with one or more couriers, merchants, and/or customers, which may be further described with reference to FIG. 3.” in Paragraph [0049] wherein the “timeline 200 of delivery events” is considered to be the “machine learning trip state model” as described in Paragraph [0160]-[0161], respectively - “With reference to FIGS. 9A-9C, shown an example method 900 for generating dynamic delivery value predictive updates using a predictive machine learning model, in accordance with one or more embodiments. In certain embodiments, 
As described above, Berk does not explicitly teach “motion data comprising inertial measurement unit data”; however, Guseynov teaches the motion data comprising inertial measurement unit data (See “The sensors 104 of the user device are configured to provide sensor data related to the physical motion of the user device 102. Such sensor data may be used to detect the activity or transportation behavior of the Berk with Guseynov described above would persist.
Berk also teaches using the machine learning trip state model, determining, by the network system, a dispatch time (See “For example, the average time for a particular merchant to prepare a particular item may be tracked and determined. As an example, some merchants may not transmit a confirmation of receipt of order, such as at step 411, but instead immediately begin preparation of the order. Once the order has been complete, the merchant may then transmit the confirmation of receipt of order and confirmation of completion of order simultaneously. The predictive event model may determine an ETA prediction accordingly such that a delivery routing system may appropriately pair a courier at the optimal or more advantageous time.” in Paragraph [0102], “In some embodiments, order creation 212-B may correspond to order creation 212-A, and may occur when the system receives an order created by a customer as in event 212-A... The system may then pair the order to a courier, thereby triggering order pairing 222.” in Paragraph [0054], and “In some embodiments, order pairing 222 may not occur until the order has been confirmed by the merchant at 216 or is being prepared by the merchant. In some embodiments, order pairing 222 may not occur until  and a delivery time for a new delivery trip (See “In various embodiments, the delivery platform may determine the estimated time arrival (ETA) of delivery of the order to the customer once the order has been placed… The ETA of delivery of an order may be estimated based on tracked events or milestones corresponding to the order.” in Paragraph [0048] wherein the “ETA” is considered to be the “delivery time”); and triggering automatic transmission, by the network system, of a notification to a device of a further service provider based on the dispatch time (See “The system may then pair the order to a courier, thereby triggering order pairing 222. In some embodiments, order pairing 222 may be triggered by confirmation of acceptance of a delivery opportunity for the order by the courier. The system may transmit a notification to a courier device corresponding to the courier.” in Paragraph [0054] and “When order pairing 222 occurs may depend on various factors, including the distance of the courier from the merchant, the travel time of the courier to the merchant, traffic, time of day, etc. In some embodiments, order pairing 222 may not occur until the order has been confirmed by the merchant at 216 or is being prepared by the merchant. In some embodiments, order pairing 222 may not occur until the merchant has confirmed that the order is ready for pickup at 218.” in Paragraph [0055]), the notification including a pickup location for the new delivery trip 
Regarding Claim 2, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk also teaches wherein each pickup location has a corresponding machine learning trip state model and the machine learning trip state model is specific to the pickup location (See “With reference to FIG. 2, shown is an example timeline 200 of delivery events associated with real-time on-demand delivery of perishable goods, in accordance with one or more embodiments. Timeline 200 depicts the various events that occur when an order is placed by a customer on a merchant timeline 210 and a courier timeline 211... In various embodiments, the events in timeline 200 may be tracked via transmission between a server system and a client devices associated with one or more couriers, merchants, and/or customers, which may be further described with reference to FIG. 3.” in Paragraph [0049] wherein the “timeline 200 of delivery events” is considered to be the “machine learning trip state model” as described in Paragraph [0160]-[0161], respectively - “With reference to FIGS. 9A-9C, shown an example method 900 for generating dynamic delivery value predictive updates using a predictive machine learning model, in accordance with one or more embodiments. In certain embodiments, the predictive machine learning model may be a predictive event model and/or a service valuation model, and comprise one or more computational layers or chained decision trees. FIG. 9B illustrates an example of operations of the predictive model in the training mode 910 and inference mode 960, in accordance with one or more embodiments.” and “When operating in the training mode 910, a dataset 913 is passed into the predictive model at operation 911. In some embodiments, the dataset 913 includes a series of successive events with corresponding known time durations between events. In some embodiments, the 
Regarding Claim 4, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk also teaches selecting the further service provider based on a current location of the further service provider and an estimated time to reach the pickup location, the estimated time to reach the pickup location corresponding to the dispatch time (See “When order pairing 222 occurs may depend on various factors, including the distance of the courier from the 
Regarding Claim 5, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk also teaches transmitting the delivery time determined using the machine learning trip state model to a service requester, the delivery time comprising an estimate of when a delivery item will arrive at a location of the service requester (See “In various embodiments, the delivery platform may determine the estimated time arrival (ETA) of delivery of the order to the customer once the order has been placed. This ETA may be provided to the customer. The ETA of delivery of an order may be estimated based on tracked events or milestones corresponding to the order.” in Paragraph [0048] wherein the “ETA” is considered to be the “delivery time” and “In some embodiments, a predicted ETA may be generated for each event on timelines 210 and 211. In some embodiments, the predicted ETAs for one or more events may be transmitted to various client devices, such as customer 
Regarding Claim 6, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk also teaches selecting the further service provider using the machine learning trip state model, the selecting comprising selecting a bike service provider based on a total duration time of a state associated with arrival at the pickup location (See “System 100 also includes one or more couriers 120, 122, 124, 126, and 128. Such couriers may be on foot, or traveling by vehicle, such as a car, scooter, bicycle, etc. In various embodiments of system 100, one or more couriers may be directed to one or more merchants to receive an order placed by customers and deliver the orders to the customers located at corresponding destinations 130, 132, 134, or 136, which may be residential or commercial addresses.” in Paragraph [0047] and “For example, for a particular delivery, the greatest discrepancy between predicted ETA and ATA may be identified for the parked at merchant event 224. If multiple instances of such discrepancy occur for multiple couriers, the cause may be identified as a lack of parking areas near such merchant. Once identified, this issue may be appropriately addressed to further optimize deliveries.” in Paragraph [0118]. It can be seen that the system would have selected a bike service provider to be the courier to receive the order from the pickup location based on a total duration time of a state associated with arrival at the pickup location. This would resolve the issue and optimize the deliveries.).
Regarding Claim 7, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk also teaches wherein the machine learning trip state model includes one or more of the following states: a dispatched state indicating that a service provider of the plurality of service providers has been dispatched for item pickup (See “222” (order paired) in Fig. 2 and “Once an order is paired at 222, the courier may travel to the merchant location to pick up the order.” in Paragraph [0056]); an arrived state indicating that the service provider has arrived at a pick-up location in a delivery vehicle (See “224” (parked at merchant) and “226” (arrival at merchant) in Fig. 2 and “For example, the courier may travel to the merchant location by vehicle and then park her vehicle in an appropriate location to reach the merchant. In some embodiments, the courier may confirm that the vehicle is parked by transmitting the confirmation from the courier device to the server, thereby triggering parked at merchant 224. The courier may then have to walk or otherwise travel from the parking location to the merchant. An arrival at merchant event 226 may also occur when the courier has arrived at the merchant location.” in Paragraph [0058]); a parked state indicating that the service provider is parked proximate to the pick-up location (See “224” (parked at merchant) in Fig. 2 and “In various embodiments, the travel status may include the status of the vehicle corresponding to the courier. For example, the courier device may transmit a notification to the server system that the courier has parked his vehicle near the merchant location. This may correspond to the parked at merchant event 224.” in Paragraph [0077]; a wait state indicating that the service provider is waiting at the pick-up location (See Fig. 2 showing a wait state between “226” (arrival at merchant) and “220-B” (order pickup) and “In some embodiments, the courier may have to wait for the order to be completed.” in Paragraph [0059]); a walking state indicating that the service provider is walking from the pick-up location to the delivery vehicle (See Fig. 2 showing a walking state between “220-B” (order pickup) and “228” (return to vehicle)); an enroute state indicating that the service provider is enroute from the pick-up location to a delivery location (See Fig. 2 showing a enroute state between “220-B” (order pickup) and “230” (parked at customer) and “In various embodiments, the courier may travel to the customer location after order pickup 220-B. As the courier travels to the customer location, the travel status to the customer location may be received at 431. In various embodiments, the travel status may include the status of the vehicle corresponding to the courier. For example, the courier device may transmit a notification to the server system that the courier has returned to the vehicle after the order pickup. This may correspond to the return to vehicle event 228. As another example, the courier device may transmit a notification to the server system that the courier has parked his vehicle near the customer location. This may correspond to the parked at customer event 230.” in Paragraph [0079]); or a completed state indicating a delivery trip is completed (See “232” (delivery) in Fig. 2 and “Order delivery 232 may occur when the order has been given to the customer. Order delivery 232 may be triggered by confirmation of the delivery by the customer or the courier via corresponding devices.” in Paragraph [0059]).
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berk in view of Guseynov and Karg et al. (US PG Pub. No. 2018/0073881 A1; hereinafter "Karg").
Regarding Claim 3, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk does not explicitly teach; however, Guseynov wherein the receiving of the location data and the motion data further comprises receiving activity data from an activity recognition API, the activity data including an activity type (See “Referring back to FIG. 1, in some implementations, the parking module 107 may use a system library supported by the user device 102 to detect the transportation behavior of the user device 102, for example, the Core Motion Activity library on iOS® operating system, or the Activity Recognition API on Android™ operating system. In addition to “walking” and “driving”, other examples of transportation behaviors that may be detected include indications that the user device is in a bicycle (“bicycling”), that the user device is on a running person (“running”), that the user device is “stationary”,…” in Paragraph [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery time optimization process of Berk to include receiving activity data from an activity recognition API, as taught by Guseynov, in order to track more accurate movement data.
Berk in view of Guseynov does not explicitly teach a confidence score; however, Karg teaches receiving activity data from an activity recognition API (See “For example, an activity recognition engine may be used to determine whether a user is in a walking state 312 or a motorized state 306 of the global logic. An implementation of an activity recognition engine may use an accelerometer sensor of a mobile phone to differentiate between a walking state 312 and a motorized state 306. For example, an activity recognition application programmer interface API of the Android operation system OS may be used to determine whether a user is in the walking state 312 or the motorized state 306 of the global logic. When using the activity recognition API of the the activity data including ... a confidence score (See “According to a further embodiment of the invention, the method may receive a movement activity of the user and a probability of the movement activity from an activity detection engine, wherein the activity movement engine may detect the movement activity at least based on an acceleration sensor.” in Paragraph [0010] wherein the “probability of the movement activity” is considered to be the “confidence score”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery time optimization process of Berk in view of Guseynov to include receiving activity data including a confidence score from an activity recognition API, as taught by Karg, in order to inform customers in case of possible late arrival of the delivery order.
Claims 8-14 are system claims corresponding to method Claims 1-7. All of the limitations in Claims 8-14 are found reciting the same scopes of the respective limitations in Claims 1-7. Accordingly, Claims 8-14 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-7, respectively set forth above. Additionally, Berk teaches a system comprising: one or more hardware processors; and a memory storing instructions that, when executed by the processor, causing the one or more hardware processors to perform operations comprising (See “In some embodiments, server systems 312 and 314 include one or more processors and memory. The processors of server systems 312 and 314 execute computer instructions (e.g., network computer program code) stored in the memory to perform functions of a network data exchange server.” in Paragraph [0064]).
Claims 15-20 are product claims corresponding to method Claims 1-6. All of the limitations in Claims 15-20 are found reciting the same scopes of the respective limitations in Claims 1-6. Accordingly, Claims 15-20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-6, respectively set forth above. Additionally, Berk teaches a computer-readable storage medium storing instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising (See “Because such information and program instructions may be employed to implement the systems/methods described herein, the present disclosure relates to tangible, machine readable media that include program instructions, state information, etc. for performing various operations described herein. Examples of machine-readable media include hard disks, floppy disks, magnetic tape, optical media such as CD-ROM disks and DVDs; magneto-optical media such as optical disks, and hardware devices that are specially configured to store and perform program instructions, such as read-only memory devices (ROM) and programmable read-only memory devices (PROMs).” in Paragraph [0176]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628